   Case 2:20-cv-03824-DRH Document 1 Filed 08/24/20 Page 1 of 6 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
– – – – – – – – – – – – – – – – – – – – – –X

UNITED STATES OF AMERICA,
                                                                 VERIFIED COMPLAINT
                      Plaintiff,                                 IN REM

               -against-                                         Civil Action No.

EIGHTY-FOUR THOUSAND NINE HUNDRED
SIXTY-THREE DOLLARS AND ZERO CENTS
($84,963.00), MORE OR LESS, IN UNITED
STATES CURRENCY, SEIZED ON OR ABOUT
OCTOBER 1, 2019 IN QUEENS, NEW YORK

                      Defendant in rem.

– – – – – – – – – – – – – – – – – – – – – –X


               Plaintiff United States of America (“United States” or “Plaintiff”), by its attorney,

SETH D. DUCHARME, Acting United States Attorney for the Eastern District of New York,

Diane C. Leonardo, Assistant United States Attorney, of counsel, alleges upon information and

belief as follows:

                                   NATURE OF THE ACTION

       1.      This is a civil action in rem brought by the United States of America to forfeit and

condemn to the use and benefit of the United States the above-captioned defendant in rem United

States currency (“USC”), in the amount of EIGHTY FOUR THOUSAND NINE HUNDRED

SIXTY THREE DOLLARS AND ZERO CENTS ($84.963.00), more or less, and all proceeds

traceable thereto (the “Defendant Funds”), which were seized on October 1, 2019 during an

arrest in Queens, New York.

       2.     The Defendant Funds are subject to forfeiture to the United States pursuant to 21

U.S.C. § 881(a)(6).
   Case 2:20-cv-03824-DRH Document 1 Filed 08/24/20 Page 2 of 6 PageID #: 2




                                 JURISDICTION AND VENUE

       3.      This Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1345 and 1355.

       4.      Venue lies in the Eastern District of New York pursuant to 28 U.S.C. §§ 1355 and

1395 in that the acts and omissions giving rise to the forfeiture occurred in the Eastern District of

New York.

                                 STATUTORY BACKGROUND

       5.      Pursuant to 21 U.S.C. § 881(a)(6), all moneys, negotiable instruments, securities,

or other things of value furnished or intended to be furnished by any person in exchange for a

controlled substance or listed chemical in violation of the Controlled Substance Act, 21 U.S.C. §

881 et seq. (the “CSA”), all proceeds traceable to such an exchange, and all moneys, negotiable

instruments, and securities used or intended to be used to facilitate a violation of the CSA, are

subject to forfeiture to the United States.

                                              FACTS

       6.      On or about October 1, 2019 members of the Drug Enforcement Administration

(“DEA”), the New York City Police Department (“NYPD”) and the Queens North Narcotics

Squad (“QNNS”), were conducting surveillance of a known drug distribution location in the

vicinity of 187th Street in Queens, New York (the “187th Street Residence”).

       7.     At approximately 6:15 p.m., law enforcement officers observed a Toyota Sienna

Minivan registered to Subject #1 (the “Toyota Minivan”) and a black BMW X6 (“BMW”),

belonging to Subject #2, a suspected drug distributor, parked in front of the 187th Street

Residence.

       8.      At approximately 6:45 p.m. Subject#1 exited the 187th Street Residence and

arrived at a location on College Point Boulevard in Queens, New York ( the “College Point




                                                 2
   Case 2:20-cv-03824-DRH Document 1 Filed 08/24/20 Page 3 of 6 PageID #: 3




location”) entering through the underground parking garage at approximately 7:07 p.m.

       9.      At approximately 7:30 p.m., Subject #1 exited the parking garage at the College

Point location and arrived at a residence on 170th Street in Queens, New York (“170th Street

Residence”), parked in the driveway and entered through the front door using a key.

       10.     At approximately 7:55 p.m., Subject #1 left the 170th Street Residence and

returned to the 187th Street Residence.

       11.     At approximately 8:30 p.m., Subject #1 exited the 187th Street Residence and

retrieved a white plastic bag from the Toyota Minivan and went back inside the 187th Street

Residence.

       12.     Approximately five minutes later, a white Lexus SUV (“Lexus SUV”) registered

to Jing XU arrived at the 187th Street Residence and parked in front of the driveway. The driver

of the Lexus SUV, later identified as Shuangyi Xia, entered the 187th Street Residence.

       13.     At approximately 8:40 p.m., Shuangyi Xia left the 187th Street Residence with

what appeared to be the same white plastic bag that Subject #1 removed from the Toyota

Minivan and brought into the 187th Street Residence. Shuangyi Xia placed the white plastic bag

inside the Lexus SUV on the front passenger side and left the 187th Street Residence driving the

Lexus SUV.

       14.    Approximately ten minutes later, NYPD officers pulled over the Lexus SUV for

failing to stop at a stop sign. A law enforcement officer observed a large sum of United States

currency (“USC”) visible through the top of a white plastic bag on the floor of the front

passenger seat area.

       15.     When the law enforcement officer asked who owned the bag of money, Shuangyi

Xia replied “it’s not my bag.” At approximately 10:55 p.m. Shuangyi Xia was arrested and




                                                3
   Case 2:20-cv-03824-DRH Document 1 Filed 08/24/20 Page 4 of 6 PageID #: 4




transported to the 109th Precinct for processing. The white plastic bag containing USC was also

transported to the 109th Precinct where it was counted and secured.

          16.   A law enforcement canine trained to detect narcotics alerted to the presence of

narcotics on the Defendant Funds. Further the USC was bundled with rubber bands, consistent

with the manner in which drug proceeds are packaged. The transfer of large quantities of USC

in a nondescript plastic bag is also consistent with the methods used to transport illegal proceeds

of unlawful activities, including narcotics trafficking.

          17.   Notice of the seizure of the Defendant Funds was published by the DEA on

www.forfeiture.gov. The DEA received a claim to the Defendant Funds by and through an

attorney for Jing Xu and the Golden Pig on January 22, 2020. The matter was then referred by

the DEA to the United States Attorney’s Office for the Eastern District of New York for initiation

of this civil in rem action.

                               FIRST CLAIM FOR RELIEF

                   (Property Traceable to the Sale of Controlled Substances)

          18.   Plaintiff repeats the allegations of paragraphs 1 through 17 as if fully set forth

herein.

          19.   The Defendant Funds constitute moneys, negotiable instruments, securities, or

other things of value furnished or intended to be furnished by any person in exchange for a

controlled substance, or proceeds traceable to such an exchange, or money used or intended to be

used to facilitate a violation of Title 21 of the United States Code. As such, the Defendant Funds

are subject to forfeiture to the United States pursuant to 21 U.S.C. § 881(a)(6).

                WHEREFORE, Plaintiff requests that a warrant of this Court be issued for the

arrest of the Defendant Funds; that notice of these proceedings be given to all interested persons;




                                                  4
   Case 2:20-cv-03824-DRH Document 1 Filed 08/24/20 Page 5 of 6 PageID #: 5




that the Defendant Funds be forfeited and condemned to the use of the United States of America;

and that the Plaintiff be awarded its costs and disbursements in this action and for such other and

further relief as this Court deems just and proper.


Dated:     Central Islip, New York
           August 20, 2020

                                                      SETH D. DUCHARME
                                                      ACTING UNITED STATES ATTORNEY
                                                      Attorney for Plaintiff
                                                      610 Federal Plaza
                                                      Central Islip, New York 11722

                                               By:    /s/ Diane C. Leonardo
                                                      Diane C. Leonardo
                                                      Assistant United States Attorney
                                                      (631) 715-7854




                                                 5
   Case 2:20-cv-03824-DRH Document 1 Filed 08/24/20 Page 6 of 6 PageID #: 6




                                        VERIFICATION

David Brown hereby declares as follows:

               1.     I am a Special Agent with the Drug Enforcement Administration

               2.     I have read the verified complaint in rem in this action and know the

contents thereof.

               3.     The matters contained in the within verified complaint in rem are true and

accurate to the best of my knowledge, information and belief.

               4.     The source of my information and the grounds for my belief are my

personal knowledge, information provided by other law enforcement officers, and the official

files and records of the Drug Enforcement Administration and other law enforcement agencies.

               I declare under penalty of perjury that the foregoing is true, to the best of my

knowledge, information, and belief.

Dated:   Central Islip, New York
         August _____, 2020


                                                      _______________________________
                                                      David Brown
                                                      Special Agent
                                                      Drug Enforcement Administration
